Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.	
		
Formal Matters
Applicant's response, filed August 10, 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1, 9, 11, 19, and 21 are currently pending and have been examined.
Claims 1 and 11 have been amended.
Claim 21 has been added.
Claims 1, 9, 11, 19, and 21 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 09 June 2017 claiming benefit to Foreign Application CN201710433143.5

Claim Interpretation
Claims 1 and 11 recite taboo relationship. This limitation, read in light of the specification (Detailed Description in ¶ 0053), will be interpreted to mean a potential relationship between two events that cannot exist, i.e “if A then not B”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9, 11, 19, and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1, 9, 11, 19, and 21 are drawn to a system or method, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a system for medical information query in part performing the steps of receiving clinical data and acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway; wherein the query rules comprise a first clinical factor and a first clinical relationship which are matched with the clinical data; reading a first node corresponding to the first clinical factor in a graphic database; reading a first directed line segment satisfying the first clinical relationship out of directed line segments relevant to the first node; reading a second node which is directed to by the first directed line segment, and reading medical information corresponding to the query rules according to a clinical factor represented by the second node; and wherein the graphic database comprises a plurality of nodes and directed line segments connected between the nodes which are established according to the systematic rules determined by the clinical pathway, the nodes represent a plurality of clinical factors, and the directed line segments represent clinical relationships between the clinical factors; the clinical factors comprise disease type, drug type, treatment mode, health education, experimental data and symptom; and the clinical relationships comprise risk relationship, taboo relationship, affiliation relationship, treatment relationship and attention relationship. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid). Additionally, these steps amount to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(A) citing the abstract idea grouping for mathematical concepts for mathematical relationships).
Independent claim 11 recites a method for medical information query in part performing the steps of acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway, wherein the query rules comprise a first clinical factor and a first clinical relationship which are matched with the clinical data, reading a first node corresponding to the first clinical factor in a graphic database; reading a first directed line segment satisfying the first clinical relationship out of directed line segments relevant to the first node, reading a second node which is directed to by the first directed line segment, and reading medical information corresponding to the query rules according to a clinical factor represented by the second node; and wherein the graphic database comprises a plurality of nodes and directed line segments connected between the nodes which are established according to the systematic rules determined by the clinical pathway, the nodes represent a plurality of clinical factors, and the directed line segments represent clinical relationships between the clinical factors; the clinical factors comprise disease type, drug type, treatment mode, health education, experimental data and symptom; and the clinical relationships comprise risk relationship, taboo relationship, affiliation relationship, treatment relationship and attention relationship. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid). Additionally, these steps amount to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(A) citing the abstract idea grouping for mathematical concepts for mathematical relationships).
Independent claim 21 recites a method for medical information query in part performing the steps of acquiring query rules matched with the clinical data, wherein the query rules comprise disease types and treatment modes matched with the clinical data, wherein the treatment modes comprise exercise therapy and medical treatment, reading a first node corresponding to a disease type in a graph database, reading a first directed line segment satisfying a treatment relationship among directed line segments associated with the first node; reading a second node which is directed by the first directed line segment, and reading medical information corresponding to the query rules according to a treatment mode indicated by the second node wherein the graph database comprises nodes representing the disease types and the treatment modes, and directed line segments representing treatment relationships. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid). Additionally, these steps amount to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(A) citing the abstract idea grouping for mathematical concepts for mathematical relationships).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites a computer with a display, a processor, and a memory storing computer instructions. The specification defines the computer as a generic computing component (Detailed Description in ¶ 00115-17). The use of a computer only recites the computer as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). 
Claims 1, 11, and 21 recite receiving clinical data and acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claims 1 and 11 recite displaying, on a display terminal, the medical information corresponding to the query rules read in the graphic database to a user. Claim 21 recites pushing electronically the medical information corresponding to the query rules read in the graph database to a user. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. 
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites a computer with a display, a processor, and a memory storing computer instructions. Claims 1 and 11 recite displaying, on a display, terminal, the medical information corresponding to the query rules read in the graphic database to a user. Claim 21 recites pushing electronically the medical information corresponding to the query rules read in the graph database to a user. These additional elements are only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data and the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claims 1, 11, and 21 recite receiving clinical data and acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 9 and 19 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1 and 11, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claims 1, 9, 11, 19, and 21 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. (US Patent App No 2018/0365337)[hereinafter Sexton] in view of Shankar et al (US Patent App No 2017/0277841)[hereinafter Shankar] in further view of Yuan Ling, Methods and Techniques for Clinical Text Modeling and Analytics, PhD Dissertation — Drexel University (Feb. 2017)[hereinafter Ling].
As per claim 1, Sexton teaches the following: 
a medical information query system, comprising: a processor and a memory, wherein the memory is configured to store computer instructions; and the processor is configured to load the instructions and execute is taught in the Detailed Description in ¶ 0109-112 and in the Summary in ¶ 0012 (teaching on a medical graphical model utilizing nodes and edges on a computer with a processor and memory);
receiving clinical data and acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway is taught in the Detailed Description in ¶ 0243-245, ¶ 00259 and in the Figures at fig. 17 reference character 1708 (teaching on receiving clinical data and predetermined relationship query rules associated with the data attributes);
wherein the query rules comprise a first clinical factor and a first clinical relationship which are matched with the clinical data is taught in the Detailed Description in ¶ 0102, ¶ 0118, and in the Figures at fig. 17 reference character 1710 (teaching on matching a clinical factor and a clinical relationship with a clinical data value according to a set of rules);
reading a second node which is directed to by the first directed line segment, and is taught in the Figures at fig. 17 reference character 1710 (teaching on the edge ending in a secondary node);
displaying, on a display terminal, the medical information corresponding to the query rules read in the graphic database to a user, wherein the graphic database comprises a plurality of nodes and directed line segments connected between the nodes which are established according to the systematic rules determined by the clinical pathway is taught in the Summary in ¶ 0014, in the Detailed Description in ¶ 0089, and ¶ 0094 (teaching on returning the output, via a display on a display device, of the model - i.e. returning the clinical data of the secondary node to a user); -AND-
the nodes represent a plurality of clinical factors, and the directed line segments represent clinical relationships between the clinical factors is taught in the Detailed Description in ¶ 0185, ¶ 0315, and in the Figures at fig. 17 reference character 1710 (teaching on applying the clinical data to the query rules in a graphical model utilizing nodes and edges).
Sexton fails to tech the following limitation of claim 1. Shankar, however, does teach the following:	
reading a first node corresponding to the first clinical factor in a graphic database is taught in the Detailed Description in ¶ 0039, ¶ 0048, ¶ 0059, and the Figures at fig. 5 (teaching on a medical graphical model wherein every node represents a clinical factor);
reading a first directed line segment satisfying the first clinical relationship out of directed line segments relevant to the first node is taught in the Detailed Description in ¶ 0039, ¶ 0048, ¶ 0059-60, and the Figures at fig. 5 (teaching on following the clinical relationship edge);
reading medical information corresponding to the query rules according to a clinical factor represented by the second node; and is taught in the Detailed Description in ¶ 0039, ¶ 0048, ¶ 0059-60, and the Figures at fig. 5 (teaching on following edges from a start clinical factor node along the clinical relationship edge to a second node representing a treatment in a directed acyclic graph model);
the clinical factors comprise disease type is taught in the Detailed Description in ¶ 0039, ¶ 0048, ¶ 0059, and the Figures at fig. 5 (teaching on a medical graphical model wherein every node represents a clinical factor wherein a node represents heart disease (treated as synonymous to disease type));
drug type is taught in the Detailed Description in ¶ 0039 (teaching on a node representing statin drug administration (treated as synonymous to a drug type));
treatment mode is taught in the Detailed Description in ¶ 0039 (teaching on a node representing anti-hypertensive drugs (treated as synonymous to a treatment mode));
health education is taught in the Detailed Description in ¶ 0039 (teaching on a node representing lifestyle change recommendations (treated as synonymous to a health education));
experimental data and is taught in the Detailed Description in ¶ 0039 (teaching on a node representing lipid levels (treated as synonymous to an experimental)); -AND-
symptom; and is taught in the Detailed Description in ¶ 0039 (teaching on a node representing hypertension (treated as synonymous to a symptom)).
One having ordinary skill in the art at the time the invention was filed would combine a medical graphical model utilizing nodes and edges of Sexton with the nodes representing different clinical attributes of Shankar as such “medical probabilistic rule graph represents the full body of medical knowledge that is needed in the clinical context” (Shankar in the Detailed Description in ¶ 0039).
Both Sexton and Shankar fail to tech the following limitation of claim 1. Ling, however, does teach the following:
the clinical relationships comprise risk relationship is taught in the Table 6.1 Selected Relation Types from UMLS MRREL on p. 77, § 6.2 Overview of the Approach on p. 75  (teaching on the clinical relationship between nodes including an edge representing associated_disease (treated as synonymous to a risk relationship));
taboo relationship is taught in the Table 6.1 Selected Relation Types from UMLS MRREL on p. 77  (teaching on an edge representing disease_excludes_finding (treated as synonymous to a taboo relationship));
affiliation relationship is taught in the Table 6.1 Selected Relation Types from UMLS MRREL on p. 77  (teaching on an edge representing has_associated_finding (treated as synonymous to an affiliation relationship));
treatment relationship is taught in the Table 6.1 Selected Relation Types from UMLS MRREL on p. 77  (teaching on an edge representing may_be_treated_by (treated as synonymous to a treatment relationship)); -AND-
and attention relationship is taught in the Table 6.1 Selected Relation Types from UMLS MRREL on p. 77  (teaching on an edge representing induces_evaluation_of (treated as synonymous to an attention relationship)).
One having ordinary skill in the art at the time the invention was filed would combine a medical graphical model utilizing nodes and edges of Sexton and Shankar with the nodes representing different clinical relationships of Ling with the motivation of modeling the underlying relationships of clinical relationships (Ling in the Abstract on p. x).
As per claim 9, the combination of Sexton, Shankar, and Ling discloses all the limitations of claim 1. Sexton also discloses the following:
the system according to claim 1 wherein the processor is configured to load the instructions and execute: receiving original clinical data before receiving the clinical data; and obtaining the clinical data by preprocessing the original clinical data, which is received, according to preprocessing rules is taught in the Detailed Description in ¶ 0102 and ¶ 0116 (teaching on the system receiving raw data and preprocessing the data via a filter to be compatible with the graphical model).

As per claim 11, Sexton teaches the following: 
a medical information query method, comprising: receiving clinical data is taught in the Detailed Description in ¶ ¶ 0109-112 and in the Summary in ¶ 0012 (teaching on a medical graphical model utilizing nodes and edges on a computer with a processor and memory);
acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway is taught in the Detailed Description in ¶ 0243-245, ¶ 00259, and in the Figures at fig. 17 reference character 1708 (teaching on receiving clinical data and predetermined relationship query rules associated with the data attributes);
wherein the query rules comprise a first clinical factor and a first clinical relationship which are matched with the clinical data is taught in the Detailed Description in ¶ 0243-245, ¶ 00259, and in the Figures at fig. 17 reference character 1708 (teaching on receiving clinical data and predetermined relationship query rules associated with the data attributes);
reading a second node which is directed to by the first directed line segment, and is taught in the Figures at fig. 17 reference character 1710 (teaching on following the clinical relationship edge);
displaying, on a display terminal, the medical information corresponding to the query rules read in the graphic database to a user wherein the graphic database comprises a plurality of nodes and directed line segments connected between the nodes which are established according to the systematic rules determined by the clinical pathway is taught in the Summary in ¶ 0014, in the Detailed Description in ¶ 0089, and ¶ 0094 (teaching on returning the output, via a display on a display device, of the model - i.e. returning the clinical data of the secondary node to a user); -AND-
the nodes represent a plurality of clinical factors and the directed line segments represent clinical relationships between the clinical factors is taught in the Detailed Description in ¶ 0185, ¶ 0315, and in the Figures at fig. 17 reference character 1710 (teaching on applying the clinical data to the query rules in a graphical model utilizing nodes and edges).
Sexton fails to tech the following limitation of claim 11. Shankar, however, does teach the following:
reading a first node corresponding to the first clinical factor in a graphic database is taught in the Detailed Description in ¶ 0039, ¶ 0048, ¶ 0059, and the Figures at fig. 5 (teaching on a medical graphical model wherein every node represents a clinical factor);
reading a first directed line segment satisfying the first clinical relationship out of directed line segments relevant to the first node is taught in the Detailed Description in ¶ 0039, ¶ 0048, ¶ 0059-60, and the Figures at fig. 5 (teaching on following edges from a start clinical factor node along the clinical relationship edge to a second node representing a treatment in a directed acyclic graph model);
reading medical information corresponding to the query rules according to a clinical factor represented by the second node; and is taught in the Detailed Description in ¶ 0039, ¶ 0048, ¶ 0059-60, and the Figures at fig. 5 (teaching on following edges from a start clinical factor node along the clinical relationship edge to a second node representing a treatment in a directed acyclic graph model);
the clinical factors comprise disease type is taught in the Detailed Description in ¶ 0039, ¶ 0048, ¶ 0059, and the Figures at fig. 5 (teaching on a medical graphical model wherein every node represents a clinical factor wherein a node represents heart disease (treated as synonymous to disease type));
drug type is taught in the Detailed Description in ¶ 0039 (teaching on a node representing statin drug administration (treated as synonymous to a drug type));
treatment mode is taught in the Detailed Description in ¶ 0039 (teaching on a node representing anti-hypertensive drugs (treated as synonymous to a treatment mode));
health education is taught in the Detailed Description in ¶ 0039 (teaching on a node representing lifestyle change recommendations (treated as synonymous to a health education));
experimental data and is taught in the Detailed Description in ¶ 0039 (teaching on a node representing lipid levels (treated as synonymous to an experimental)); -AND-
symptom; and is taught in the Detailed Description in ¶ 0039 (teaching on a node representing hypertension (treated as synonymous to a symptom)).
One having ordinary skill in the art at the time the invention was filed would combine a medical graphical model utilizing nodes and edges of Sexton with the nodes representing different clinical attributes of Shankar as such “medical probabilistic rule graph represents the full body of medical knowledge that is needed in the clinical context” (Shankar in the Detailed Description in ¶ 0039).	
Both Sexton and Shankar fail to tech the following limitation of claim 11. Ling, however, does teach the following:	
the clinical relationships comprise risk relationship is taught in the Table 6.1 Selected Relation Types from UMLS MRREL on p. 77, § 6.2 Overview of the Approach on p. 75  (teaching on the clinical relationship between nodes including an edge representing associated_disease (treated as synonymous to a risk relationship));
taboo relationship is taught in the Table 6.1 Selected Relation Types from UMLS MRREL on p. 77  (teaching on an edge representing disease_excludes_finding (treated as synonymous to a taboo relationship));
affiliation relationship is taught in the Table 6.1 Selected Relation Types from UMLS MRREL on p. 77  (teaching on an edge representing has_associated_finding (treated as synonymous to an affiliation relationship));
treatment relationship is taught in the Table 6.1 Selected Relation Types from UMLS MRREL on p. 77  (teaching on an edge representing may_be_treated_by (treated as synonymous to a treatment relationship)); -AND-
and attention relationship is taught in the Table 6.1 Selected Relation Types from UMLS MRREL on p. 77  (teaching on an edge representing induces_evaluation_of (treated as synonymous to an attention relationship)).
One having ordinary skill in the art at the time the invention was filed would combine a medical graphical model utilizing nodes and edges of Sexton and Shankar with the nodes representing different clinical relationships of Ling with the motivation of modeling the underlying relationships of clinical relationships (Ling in the Abstract on p. x).
As per claim 19, the combination of Sexton, Shankar, and Ling discloses all the limitations of claim 11. Sexton also discloses the following:
the method according to claim 11, wherein before receiving the clinical data, the method further comprises: receiving original clinical data; and obtaining the clinical data by preprocessing the original clinical data, which is received, according to preprocessing rules is taught in the Detailed Description in ¶ 0102 and ¶ 0116 (teaching on the system receiving raw data and preprocessing the data via a filter to be compatible with the graphical model).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. (US Patent App No 2018/0365337)[hereinafter Sexton] in view of Shankar et al (US Patent App No 2017/0277841)[hereinafter Shankar].
As per claim 21, Sexton teaches the following: 
a medical information query method, comprising: receiving clinical data, acquiring query rules matched with the clinical data is taught in the Detailed Description in ¶ 0109-112, ¶ 0243-245, ¶ 00259, in the Summary in ¶ 0012, and in the Figures at fig. 17 reference character 1708 (teaching on a medical graphical model utilizing nodes and edges on a computer with a processor and memory for receiving clinical data and predetermined relationship query rules associated with the data attributes);
wherein the query rules comprise disease types and treatment nodes matched with the clinical data is taught in the Detailed Description in ¶ 0102, ¶ 0118, and in the Figures at fig. 17 reference character 1710 (teaching on matching a clinical factor and a clinical relationship with a clinical data value according to a set of rules);
corresponding to a disease type is taught in the Detailed Description in ¶ 0243-245 and ¶ 00259 (teaching on the patient's clinical factors being a disease type, a treatment mode, a drug type, and a symptom (here prognosis information, reactions, and clinical outcomes));
satisfying a treatment relationship is taught in the Detailed Description in ¶ 0243-245 and ¶ 00259 (teaching on the clinical factor being a treatment mode/ a drug type);
reading a second node which is directed by the first directed line segment, and is taught in the Figures at fig. 17 reference character 1710 (teaching on the edge ending in a secondary node);
wherein the graph database comprises nodes representing the disease types and the treatment modes, and is taught in the Detailed Description in ¶ 0243-245 and ¶ 00259 (teaching on the patient's clinical factors being a disease type and a treatment mode/drug type); -AND-
pushing electronically the medical information corresponding to the query rules read in the graph database to a user is taught in the Summary in ¶ 0014, in the Detailed Description in ¶ 0089, and ¶ 0094 (teaching on returning the output, via a display on a display device, of the model - i.e. returning the clinical data of the secondary node to a user).
Sexton fails to tech the following limitation of claim 21. Shankar, however, does teach the following:	
wherein the treatment nodes comprise exercise therapy and medical treatment is taught in the Detailed Description in ¶ 0043, ¶ 0048, and in the Figures at fig. 3 (teaching on the treatment nodes represent exercise changes and medication (treated as synonymous to medical treatment));
reading a first node .. in a graph database is taught in the Detailed Description in ¶ 0039, ¶ 0048, ¶ 0059, and the Figures at fig. 5 (teaching on a medical graphical model wherein every node represents a clinical factor);
reading a first directed line segment ... among directed line segments associated with the first node is taught in the Detailed Description in ¶ 0039, ¶ 0048, ¶ 0059-60, and the Figures at fig. 5 (teaching on following the clinical relationship edge);
reading medical information corresponding to the query rules according to a treatment mode indicated by the second node is taught in the Detailed Description in ¶ 0039, ¶ 0048, ¶ 0059-60, and the Figures at fig. 5 (teaching on following edges from a start clinical factor node along the clinical relationship edge to a second node representing a treatment in a directed acyclic graph model); -AND-
directed line segments representing treatment relationships is taught in the Detailed Description in ¶ 0039, ¶ 0048, ¶ 0059-60, and the Figures at fig. 5 (teaching on following edges from a start clinical factor node along the clinical relationship edge to a second node in a directed acyclic graph model wherein the edges represent node relationships).
One having ordinary skill in the art at the time the invention was filed would combine a medical graphical model utilizing nodes and edges of Sexton with the nodes representing different clinical attributes of Shankar as such “medical probabilistic rule graph represents the full body of medical knowledge that is needed in the clinical context” (Shankar in the Detailed Description in ¶ 0039).	


Response to Arguments
Applicant's arguments filed for August 10, 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant first asserts that the claims are not directed towards an abstract idea, asserting that the instant claims provide benefits over conventional medical information query methods, such as regulating medical behavior, reducing variation, reducing costs, and improving quality, simplifying the development and maintenance complexity of the system and saving the storage space and the query time. Examiner disagrees. Under Step 2A, Prong 1 and 2, the limitations of the claim are analyzed under two classifications (1) the abstract idea of the claim and (2) additional elements of the claim. The test for an improvement to computers or a technological environment is analyzed under Step 2A Prong 2 – the presence of an abstract idea is not related to improvements to technology under Step 2A Prong 1. 
Next, Applicant then asserts that under Step 2A Prong 2, "the clinical factors comprise disease type, drug type, treatment mode, health education, experimental data and symptom" and "the clinical relationships comprise risk relationship, taboo relationship, affiliation relationship, treatment relationship and attention relationship" recited by claim 1 can make the medical information query more convenient, and has a higher efficiency. Examiner disagrees. An improvement in the abstract idea itself is not an improvement in technology – to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)). Furthermore, efficiency is not enough to overcome a § 101 rejection (MPEP 2106.05(f)(2) stating “"claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015)”), and, thus, the combination of the generic computer components do not provide a non-conventional and non-generic arrangement of known, conventional pieces. 
Finally, Applicant asserts that the limitations regarding the clinical factor and clinical relationship types are not routine in any computer implementation. Examiner notes that while the abstract idea may be novel, there is no evidence that a generic computer could not perform the functions of the claimed limitations. Absent of said evidence, the additional elements can best be characterized as tools to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples., v.”).
Applicant’s arguments, filed 18 February 2022, with respect to 35 USC § 103 have been have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Shankar and Ling, as per the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Röhrig et al., Directed acyclic graphs helped to identify confounding in the association of disability and electrocardiographic findings: results from the KORA-Age study, 67 J of Clinical Epidemiology 199-206 (2014) teaching on a directed acyclic graph including nodes for exercise/physical activity treatment recommendations in Fig. 1 on p. 204 and § 1. Introduction on  p. 199-200; -AND-
Kamsu Foguem et al., Using conceptual graphs for clinical guidelines representation and knowledge visualization, 16(4) Information Systems Frontiers 571-589 (2014) teaching on medical concept types (nodes) and possible relations (edges) for a medical knowledge graph in Fig. 3 on p. 281 and Fig. 4 on p. 582.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626